Citation Nr: 1632492	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD) from June 14, 2010 to November 21, 2011; in excess of 30 percent from November 22, 2011 to July 23, 2014, and in excess of 60 percent from July 24, 2014, forward.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that awarded service connection for IHD and assigned an initial 10 percent rating, effective June 14, 2010.  Thereafter, the Veteran was assigned a 30 percent rating for his IHD from November 22, 2011 to July 23, 2014, and a 60 percent rating from July 24, 2014, forward.   

The Veteran testified at a hearing before the undersigned in February 2014.  A transcript is of record. 

The Board remanded this case in April 2014 for additional treatment records and a VA examination.  It now returns for appellate review. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 14, 2010 until July 23, 2014, the Veteran's ischemic heart disease has been manifested by a workload of greater than 5 METs but not greater than 7 METs which resulted in dyspnea, shortness of breath, and fatigue; cardiac hypertrophy; and a left ventricular ejection fraction (LVEF) greater than 55%. 

2.  From July 24, 2014 forward, the Veteran's ischemic heart disease has been manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, and shortness of breath, with a LVEF of 50%.  


CONCLUSIONS OF LAW

1.  From June 14, 2010 until November 21, 2011, the criteria for disability rating of 30 percent, but not higher, for ischemic heart disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015). 

2.  From November 22, 2011, to July 23, 2014, the criteria for a disability rating in excess of 30 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015). 

3.  From July 24, 2014, forward, the criteria for a disability rating in excess of 60 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Because the appeal of the initial evaluation of the Veteran's IHD stems from granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a July 2010 letter provided all notice required under the VCAA, including how VA determines the disability rating and the respective responsibilities of VA and the Veteran for obtaining relevant records and other evidence in support of the claim.  This letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

Adequate VA examinations were performed in December 2010 (with an addendum in June 2011) and July 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  The examination reports include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the Veteran's IHD since the July 2014 examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.  In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

The Board remanded this claim in April 2014 for additional treatment records and a VA examination.  These actions have been accomplished.  Accordingly, the Board finds substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's ischemic heart disease, diagnosed as coronary artery disease, has been rated under 38 C.F.R. § 4.104, DC 7005, which pertains to coronary artery disease.

Under DC 7005, a 10 percent evaluation is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker is required. 38 C.F.R. § 4.104 (2015).

A 30 percent evaluation is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

The maximum 100 percent evaluation is assigned under DC 7005 for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2015).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. Id.


Entitlement to a rating in excess of 10 percent from June 14, 2010, to November 21, 2011

The evidence shows that the Veteran's IHD manifested to a degree warranting an initial rating of 30 percent prior to November 22, 2011.  

The Veteran has received treatment for his heart condition from a Piedmont Cardiology Associates since 2005.  Treatment records from that facility dated in April 2010 noted that the Veteran's problem list included ischemic cardiomyopathy.  

A VA examination from December 2010 noted that the Veteran had a METs level of 4 by history.  During the examination, the Veteran reported that he could do light yard work but could not mow the lawn with a push lawnmower without shortness of breath.  The Veteran further reported that his heart condition affected his activities of daily living because he could not do any exertional activity.  Without specifying a percentage, the examiner stated that his LVEF and measure exercise tolerance both equally represented the Veteran's cardiac function.  A VA cardiology stress test in December 2010 showed that the Veteran was assigned an estimated METs of 9 and the provider concluded that a negative graded exercise test revealed no ECG or symptoms suggestive of coronary disease after an adequate level of stress.  On January 24, 2011, an echocardiogram revealed that the Veteran had normal left ventricle size and systolic function.  

An April 2011 treatment note from Piedmont Cardiology Associates showed that the Veteran was taking medication and was on a heart friendly diet.  The provider noted that he went fishing without any difficulty.  

A June 2011 VA examination addendum showed that the examiner reviewed the echocardiogram report from January 24, 2011.  The examiner stated that the January 2011 cardiologist did not provide an ejection percentage, but he did say normal left ventricular size and systolic function.  The June 2011 examiner concluded that because the January 2011 cardiologist stated left ventricular and systolic function was normal, the Veteran's LVEF percentage would be at least greater than 55%.  

The above evidence shows that the Veteran's IHD more nearly approximated the criteria for a 30 percent rating prior to November 22, 2011.  Treatment records from Piedmont Cardiology in April 2010 noted that the Veteran's problem list included ischemic cardiomyopathy.  Therefore, as there is an indication that cardiac hypertrophy was present, the Board resolves doubt in the Veteran's favor and finds that the criteria for a 30 percent rating are met.  

However, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent for the time period prior to November 22, 2011.  In December 2010, the Veteran gave a history of a METs level of 4.  However, a VA cardiology stress test in December 2010 showed that the Veteran was assigned an estimated METs level of 9.  The Veteran did not indicate how long ago he had been assigned a METs level of 4.  The Board finds the objective diagnostic testing conducted during the time period at issue to carry the most probative weight.  Further, the January 2011 echocardiogram showed normal left ventricular size and the Veteran's LVEF percentage was estimated to be at least greater than 55%.  Thus, the criteria for a 60 percent rating were not met or more nearly approximated.  


Entitlement to a rating in excess of 30 percent from November 22, 2011, to July 23, 2014

A November 22, 2011 exercise stress test from Piedmont Cardiology Associates showed that the Veteran's METs was 6.1 and his LVEF was 61%.  

The Veteran testified in February 2014 that he continued to have issues due to his heart condition.  He stated that he had hired help to complete the yard and house work because he gets out of breath of attempting to complete those tasks.  He also reported that he could only walk 150 feet and then had to stop and rest and that he was unable to use stairs unless he could take a couple steps at a time.  He also noted that he had chest pain that he carried nitroglycerin with him.  Functionally, the Veteran reported that he spent his days sitting in his yard and leading what he described as a sedentary lifestyle.  He reported that was not working at the time of the hearing because he had retired.  

Here, the METs level of was 6.1 falls squarely within the criteria for a 30 percent rating.  As the evidence did not show a METs level greater than 3 but not greater than 5 or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, the criteria for a 60 percent rating were not met or more nearly approximated.  To the contrary, the Veteran's LVEF was reported as 61%.  Accordingly, the preponderance of the evidence is against entitlement to a rating in excess of 30 percent for the time period from November 22, 2011, to July 23, 2014.


Entitlement to a rating in excess of 60 percent from July 24, 2014, forward

The Veteran underwent another VA examination on July 24, 2014.  His coronary artery disease was confirmed and it was noted that he was on continuous medication for his condition including, aspirin, nitroglycerin, atenolol, and atorvastatin.  The examiner noted that the Veteran had not had congestive heart failure and that he did not have chronic congestive heart failure.  An echocardiogram was conducted in July 2014 and it revealed a LVEF of 50%.  During an exercise stress test, there was no ischemia noted and the test was considered normal.  METs was noted to be greater than 3 and not greater than 5 which was consistent with activities such as light yard work, mowing the lawn, or brisk walking.  The examiner noted that the Veteran's heart condition would not impact his ability to work but that the Veteran would get short of breath if he carried a few pounds 50 yards.  

Similarly, the Veteran's METs level, which was greater than 3 and not greater than 5, falls squarely within the criteria for a 60 percent rating.  As the evidence did not show any chronic congestive heart failure; a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent, the criteria for a 100 percent rating were not met or more nearly approximated.  To the contrary, the Veteran's LVEF was reported as 50% and the VA examiner specifically noted that the Veteran had not had congestive heart failure and that he did not have chronic congestive heart failure.  Accordingly, the preponderance of the evidence is against entitlement to a rating in excess of 60 percent for the time period from July 24, 2014, forward.


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted. See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008). The Veteran's symptoms and functional impairment, including the need for medication, reported symptoms of chest pain and shortness of breath, and limitations with regard to exertional activity are contemplated by the rating criteria pertaining to cardiovascular diseases, including DC 7005.  See 38 C.F.R. § 4.104.  There is no evidence indicating that the Veteran's reported symptoms or functional limitations are exceptional or unusual manifestations of his heart disease or otherwise not adequately accounted for in the assignment of a schedular rating.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2015) (providing that '[c]oordination of rating with impairment of function will . . . be expected in all instances').  

Thus, a comparison of the Veteran's IHD and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Accordingly, the first step of the extraschedular inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Therefore, referral for extraschedular consideration is not warranted. Id.


ORDER

Entitlement to an initial rating of 30 percent, but not higher, for ischemic heart disease from June 14, 2010 to November 21, 2011, is granted, subject to the law governing payment of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease from November 22, 2011, to July 23, 2014, is denied.

Entitlement to an initial rating in excess of 60 percent for ischemic heart disease from July 24, 2014, forward, is denied.



REMAND

Unfortunately, a remand is also required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  

The issue of entitlement to a TDIU has been reasonably raised by the record.  A claim for TDIU is considered part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In a February 7, 2014 letter from the Veteran's primary care provider, the provider stated that the Veteran was a regular patient at their office and due his medical conditions, including his service-connected ischemic heart disease, he was unable to work in any capacity.  Accordingly, additional development is required, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his TDIU claim.  He should also be asked to complete and return a VA Form 21-8940.

2.  Obtain the Veteran's VA treatment records, dated from August 2014 forward.

3.  Obtain the Veteran's updated private treatment records for PTSD and IHD, to include from Piedmont Cardiology, Calhoun Falls Family Practice, and any other treatment providers identified by the Veteran.

4.  Next, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation and/or physiatry specialist, to evaluate the issue of entitlement to a TDIU.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD and IHD) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


